 1
 2                                                                  JS-6
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     DAVID J. GODINE,                  ) NO. CV 16-2534-ODW (KS)
11                                     )
                     Petitioner,
12                                     )
             v.                        ) JUDGMENT
13                                     )
14   WARREN MONTGOMERY,                )
                                       )
15                   Respondent.       )
16   _________________________________ )
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19   States Magistrate Judge,
20
21        IT IS ADJUDGED that this action is dismissed with prejudice.
22
23
24   DATED: March 11, 2019                              ________________________________
25                                                             OTIS D. WRIGHT, II
                                                        UNITED STATES DISTRICT JUDGE
26
27
28
